EXHIBIT 10.1
 
 
UNIT PURCHASE AND REDEMPTION AGREEMENT
 


 
By and Among


 
TNR HOLDINGS LLC,
 
 
ARMADA OIL, INC.,
 
 
MESA ENERGY, INC.,



and

 


GULFSTAR RESOURCES LLC




 


 


 


 
Dated as of May 16, 2014
 
 
1

--------------------------------------------------------------------------------

 
 
INDEX TO EXHIBITS
 
EXHIBIT A
Use of Proceeds
EXHIBIT B
Form of Amendment to Limited Liability Company Agreement

 
 
2

--------------------------------------------------------------------------------

 
 
UNIT PURCHASE AND REDEMPTION AGREEMENT
 
 
UNIT PURCHASE AND REDEMPTION AGREEMENT (this “Agreement”), dated as of May 16,
2014, by and among TNR HOLDINGS LLC, a Delaware limited liability company (the
“Company”), MESA ENERGY, INC., a Nevada corporation (“Mesa”), GULFSTAR RESOURCES
LLC, a Nevada limited liability company (the “Purchaser”), and Armada Oil, Inc.,
a Nevada corporation (“Armada”).
 
 
W I T N E S S E T H
 
 
WHEREAS, the Company is in the business of engaging in oil exploration and
production (the “Business”);
 
WHEREAS, the Purchaser currently owns 18,123 Class A Units of the Company and
Mesa currently owns 11,932 Class B Units of the Company;
 
WHEREAS, the Company wishes to issue and sell to the Purchaser 3,780 Class A
Units (the “Purchased Units”) of the Company and the Purchaser wishes to
purchase the Purchased Units on the terms and subject to the conditions set
forth in this Agreement; and
 
WHEREAS, the Company wishes to redeem, and Mesa wishes to have redeemed, 3,780
of its Class B Units (the “Redeemed Units”) on the terms and subject to the
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
ARTICLE I

 
THE UNIT PURCHASE AND REDEMPTION
 
Section 1.1 Issuance, Sale and Delivery of the Purchased Units.  At one or more
closings, the Company shall issue and sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company on the terms and subject to the
conditions of this Agreement (the “Unit Purchase”), 3,780 Class A Units at a
price of $564.31 per Class A Unit (the “Purchase Price”). The number of Class A
Units to be purchased and issued on the Initial Closing Date (as hereinafter
defined) shall be at least 1,400 and the Purchaser shall Purchase the balance of
the Purchased Units at one or more additional closings (each, a “Subsequent
Closing”) on or before June 15, 2014 (the date of any such Subsequent Closing, a
“Subsequent Closing Date”); provided that if the Purchaser is unable to
consummate the purchase of the balance of the Purchased Units by June 15, 2014
but is otherwise engaging in good faith efforts to do so, the Purchaser shall
have an additional thirty (30) days to complete the purchase of all of the
Purchased Units.
 
Section 1.2 Use of Funds.  The parties agree that the proceeds of the Unit
Purchase at the Initial Closing or any Subsequent Closing, less transaction
expenses, (i) shall be distributed to Mesa by the Company immediately after the
receipt thereof by the Company in exchange for the redemption as provided in
Section 1.3 of the number of Redeemed Units equal to the number of Purchased
Units issued to Purchaser at the Initial Closing or any Subsequent Closing and
(ii) the proceeds received by Mesa in connection with the Redeemed Units shall
be used by Mesa and/or one or more of its affiliates for the uses and in the
amounts set forth on Exhibit A.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.3 Redemption of the Redeemed Units.
 
(a) Subject to the terms and conditions set forth in this Agreement, on the
Initial Closing Date (as hereinafter defined) and/or any Subsequent Closing
Date, Mesa hereby irrevocably submits for redemption and transfers, assigns and
delivers to the Company, and the Company hereby redeems and accepts all right,
title and interest in and to, the number of Redeemed Units equal to the number
of Purchased Units purchased by Purchaser on that date, free and clear of all
liens and Encumbrances of any kind, in exchange for the Redemption Price (as
hereinafter defined). On the Initial Closing Date or any Subsequent Closing
Date, Mesa shall deliver to the Company all instruments necessary to effect the
transfer of the appropriate number of Redeemed Units from Mesa to the
Company.  Upon the transfer of the Redeemed Units to the Company on such Initial
Closing Date or Subsequent Closing Date, such Redeemed Units shall be
immediately cancelled.  For the avoidance of doubt, the number of Redeemed Units
redeemed on the Initial Closing Date or any Subsequent Closing Date shall equal
the number of Purchased Units purchased by Purchaser on such Initial Closing
Date or Subsequent Closing Date.
 
(b) Redemption Price.  The aggregate purchase price (“Redemption Price”) for all
of the Redeemed Units shall be $2,133,091.80, less transaction expenses and as
set forth on Exhibit A.  In the event that the Purchaser elects to Purchaser
fewer than the total amount of Purchased Units at the Initial Closing or any
Subsequent Closing, then only the applicable portion of the Redemption Price,
less transaction expenses pursuant to Section 7.1, shall be paid at such Initial
Closing or Subsequent Closing.
 
Section 1.4 Initial Closing.  The initial closing of the sale and purchase of
Purchased Units and the redemption of the Redeemed Units (the “Initial Closing”)
shall take place at the offices of Herrick, Feinstein LLP, 2 Park Avenue, New
York, New York 10016, on the date hereof, at 10:00 a.m., New York time, or at
such other date and time as may be agreed upon between the Purchaser and the
Company (such date and time being called the “Initial Closing Date”).  The
Initial Closing and any Subsequent Closing may take place by .pdf or facsimile
signatures with originally executed documents to follow by overnight
delivery.  At the Initial Closing or any Subsequent Closing, the Company shall
(i) issue the appropriate number of Purchased Units to Purchaser and register
the Purchaser as the owner of such Purchased Units in the books and records of
the Company and (ii) redeem the appropriate number of Redeemed Units from Mesa
and thereafter register Mesa as the owner of the appropriate number of Units of
the Company in the books and records of the Company.  As payment in full for the
Purchased Units on the Initial Closing Date or any Subsequent Closing Date, the
Purchaser shall deliver the Purchase Price for the applicable number of
Purchased Units to the Company by wire transfer pursuant to wire instructions
provided by the Company to the Purchaser in writing.  As payment in full for the
appropriate portion of Redeemed Units on the Initial Closing Date or any
Subsequent Closing Date, the Company shall distribute the Redemption Price by
wire transfer to wire instructions provided by Mesa to the Company in writing;
provided that all actual and projected transaction costs to be paid by the
Company to Purchaser pursuant to Section 7.1 shall be withheld from the portion
of the Redemption Price due at the Initial Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
The Company represents and warrants to the Purchaser and Mesa as provided in
this Article II.
 
Section 2.1 Organization, Authorization and Corporate Power.  The Company is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Company has full legal capacity and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder.  The execution and delivery of this Agreement and the performance of
the Company’s obligations hereunder have been duly authorized by all necessary
action on behalf of the Company. This Agreement has been duly executed by the
Company, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except that (i) enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and (ii) the remedies of specific performance and injunctive relief
are subject to certain equitable defenses and to the discretion of the court
before which any proceedings may be brought.
 
Section 2.2 No Violation.  The execution and delivery of this Agreement and the
other agreements and documents contemplated hereby by the Company and the
consummation of the transactions contemplated hereunder will not (a) violate any
provision of the organizational documents of the Company, (b) violate any law or
order by which the Company or its properties or assets are bound, or (c) result
in a violation or breach of, or constitute a default under or result in the
creation of any Encumbrance upon, or create any rights of termination,
cancellation or acceleration in any person with respect to any indenture or
material agreement or instrument to which the Company is a party or any of its
properties or assets is bound, in each case that would affect the Company’s
ability to consummate the transactions contemplated by this Agreement.
 
Section 2.3 No Approvals or Consents.  No registration or filing with, or
consent or approval of or other action by, any Federal, state or other
governmental agency or instrumentality (a “Governmental Body”), and, no consent
or approval of, or advance written notification to, any other person is or will
be necessary for the valid execution, delivery and performance by the Company of
this Agreement or the or the consummation or performance of any of the
transactions contemplated hereunder, including without limitation the issuance,
sale and delivery of the Purchased Units.
 
Section 2.4 Issuance of Purchased Units.  The Purchased Units have been duly
authorized and, when issued and sold in accordance with this Agreement, will be
validly issued, fully paid and non-assessable, with no personal liability
attaching to the ownership thereof, and will be free and clear of all liens,
charges, restrictions, claims and Encumbrances imposed by or through the Company
except as set forth in the LLC Agreement.  Except as set forth in the LLC
Agreement, neither the issuance, sale or delivery of the Purchased Units is
subject to any preemptive right of members of the Company or to any right of
first refusal or other right in favor of any person.
 
Section 2.5 Offering of the Purchased Units.  Neither the Company nor any person
authorized or employed by the Company as agent, broker, dealer or otherwise in
connection with the offering or sale of the Purchased Units or any security of
the Company similar to the Purchased Units has offered the Purchased Units or
any such similar security for sale to, or solicited any offer to buy the
Purchased Units or any such similar security from, or otherwise approached or
negotiated with respect thereto with, any person or persons, and neither the
Company nor any person acting on its behalf has taken or will take any other
action (including, without limitation, any offer, issuance or sale of any
security of the Company under circumstances which might require the integration
of such security with Purchased Units under the Securities Act of 1933, as
amended (the “Securities Act”) or the rules and regulations of the Securities
and Exchange Commission thereunder, in either case so as to subject the
offering, issuance or sale of the Purchased Units to the Purchaser to the
registration provisions of the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Company and Mesa as provided in
this Article III.
 
Section 3.1 Securities Act.  The Purchaser, represents and warrants to the
Company that:
 
(a) it is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and was not organized for the specific purpose of acquiring the
Purchased Units; and
 
(b) the Purchased Units being purchased by it are being acquired for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof.
 
Section 3.2 Organization, Authorization and Corporate Power.  The Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Nevada. The Purchaser has full legal capacity and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder.  The execution and delivery of this Agreement and the performance of
the Purchaser’s obligations hereunder have been duly authorized by all necessary
action on behalf of the Purchaser. This Agreement has been duly executed by the
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes the legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except that (i) enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and (ii) the remedies of specific performance and injunctive
relief are subject to certain equitable defenses and to the discretion of the
court before which any proceedings may be brought.
 
Section 3.3 No Violation.  The execution and delivery of this Agreement and the
other agreements and documents contemplated hereby by Purchaser and the
consummation of the transactions contemplated hereunder will not (a) violate any
provision of the organizational documents of Purchaser, (b) violate any law or
order by which Purchaser or its properties or assets are bound, or (c) result in
a violation or breach of, or constitute a default under or result in the
creation of any Encumbrance upon, or create any rights of termination,
cancellation or acceleration in any person with respect to any indenture or
material agreement or instrument to which Purchaser is a party or any of its
properties or assets is bound, in each case that would affect the Purchaser’s
ability to consummate the transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.4 No Approvals or Consents.  No registration or filing with, or
consent or approval of or other action by, any Governmental Body, and, no
consent or approval of, or advance written notification to, any other person is
or will be necessary for the valid execution, delivery and performance by the
Purchaser of this Agreement or the or the consummation or performance of any of
the transactions contemplated hereunder.
 
Section 3.5 Brokerage, Financial Advisor or Finder Fees.  No agent, advisor,
broker, person or firm acting on behalf of the Purchaser is, or will be,
entitled to any commission or broker’s, advisor’s or finder’s fees from the
Company in connection with any of the transactions contemplated hereby.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF MESA
 
Mesa and Armada hereby jointly and severally represent and warrant to the
Purchaser and the Company as provided in this Article IV.
 
Section 4.1 Organization, Authorization and Corporate Power.  Each of Mesa and
Armada is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada.  Each of Mesa and Armada has full legal
capacity and authority to execute and deliver this Agreement and to carry out
its obligations hereunder.  The execution and delivery of this Agreement and the
performance of Mesa’s and Armada’s obligations hereunder have been duly
authorized by all necessary action on behalf of Mesa and Armada, respectively.
This Agreement has been duly executed by Mesa and Armada, and, assuming due
authorization, execution and delivery by the other parties hereto, this
Agreement constitutes the legal, valid and binding obligations of Mesa and
Armada, enforceable against Mesa and/or Armada in accordance with its terms,
except that (i) enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and (ii) the remedies of specific performance and injunctive relief
are subject to certain equitable defenses and to the discretion of the court
before which any proceedings may be brought.
 
Section 4.2 No Violation.  The execution and delivery of this Agreement and the
other agreements and documents contemplated hereby by Mesa and Armada and the
consummation of the transactions contemplated hereunder will not (a) violate any
provision of the organizational documents of Mesa or Armada, (b) violate any law
or order by which Mesa, Armada, or their respective properties or assets are
bound, or (c) result in a violation or breach of, or constitute a default under
or result in the creation of any Encumbrance upon, or create any rights of
termination, cancellation or acceleration in any person with respect to any
indenture or material agreement or instrument to which Mesa or Armada is a party
or any of their respective properties or assets is bound, in each case that
would affect Mesa’s or Armada’s ability to consummate the transactions
contemplated by this Agreement.
 
Section 4.3 No Approvals or Consents.  No registration or filing with, or
consent or approval of or other action by, any Governmental Body, and, no
consent or approval of, or advance written notification to, any other person is
or will be necessary for the valid execution, delivery and performance by Mesa
or Armada of this Agreement or the consummation or performance of any of the
transactions contemplated hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.4 Ownership of Redeemed Units.  Mesa is the lawful owner of record and
beneficially owns, and has good and marketable title to, the Redeemed Units,
free and clear of any Encumbrance of any kind (other than restrictions under
federal and state securities laws and such restrictions set forth in the LLC
Agreement). Upon the consummation of the transaction contemplated by this
Agreement and payment of the Redemption Price, the Company will own the Redeemed
Units free and clear of any Encumbrance.
 
Section 4.5 Brokerage, Financial Advisor or Finder Fees.  No agent, advisor,
broker, person or firm acting on behalf of Mesa or Armada is, or will be,
entitled to any commission or broker’s, advisor’s or finder’s fees from the
Company in connection with any of the transactions contemplated hereby.
 
ARTICLE V

 
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
Section 5.1 Condition to the Obligations of the Purchaser and the Company on the
Initial Closing Date or Subsequent Closing Date.  The obligation of (i) the
Purchaser to purchase and pay for the Purchased Units being purchased by it on
the Initial Closing Date or any Subsequent Closing Date and (ii) the Company to
redeem and pay for the Redemption Units is in each case subject to the
satisfaction or waiver, on or before such Initial Closing Date or Subsequent
Closing Date, of the following conditions:
 
(a) All Proceedings to be Satisfactory.  All corporate and other proceedings to
be taken by the Company in connection with the transactions contemplated hereby
and all documents incident thereto shall be satisfactory in form and substance
to the Purchaser, the Company, and their counsel, and the Purchaser, the
Company, and their counsel shall have received all such counterpart originals or
certified or other copies of such documents as they reasonably may request.
 
(b) LLC Agreement Amendment.  An amendment (the “LLC Agreement Amendment”) to
the Amended and Restated Limited Liability Company Agreement of the Company
dated December 20, 2013 substantially in the form attached hereto as Exhibit B
shall have been executed and delivered by Mesa.
 
(c) Bank Consent.  The Purchaser shall have received (i) an executed document
evidencing the Bank’s consent to the transactions contemplated by this
Agreement, in form and scope reasonably satisfactory to the Purchaser and their
counsel or (ii) evidence satisfactory to the Purchaser, in the Purchaser’s sole
discretion, that the Bank’s consent is not required for the consummation of the
transactions contemplated by this Agreement.
 
(d) The Purchaser and the Company shall have received such other documents and
information with respect to Mesa, Armada, and the transactions contemplated
hereunder as the Purchaser, the Company, or their counsel reasonably request.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
COVENANTS
 
Section 6.1 Carbon County, Wyoming ORRI.  Reference is hereby made to that
certain Seismic and Farmout Agreement dated as of October 22, 2012, as amended
by letter agreements on December 13, 2012, May 23, 2013, and October 28, 2013
(as amended, the “Farmout Agreement”), by and among Anadarko E&P Onshore LLC
(formerly known as Anadarko E&P Company LP), Anadarko Land Corp., and Armada
relating to a certain oil and gas mineral estate underlying certain lands
located in Carbon County, Wyoming and more fully described in the Farmout
Agreement (the “Wyoming Property”).  Armada, an affiliate of Mesa, hereby
covenants and agrees as follows:  provided that the Purchaser has purchased all
of the Purchased Units and payment has been made to Mesa for all of the Redeemed
Units as provided herein, in the event that Armada or any affiliate thereof
enters into any oil and gas mineral lease on the Wyoming Property pursuant to
the Farmout Agreement resulting from the drilling of a well using the proceeds
from the sale of 3,780 Purchased Units pursuant to this Agreement(a “Lease”),
Armada shall immediately grant the Purchaser a five percent (5%) overriding
royalty interest (“ORRI”) in such Lease or Leases.  Armada further agrees that
in such event, it shall prepare and deliver to the Purchaser a copy of the
assignment of such ORRI as soon as commercially practicable after receipt of
such Lease or Leases from lessor; provided that such documentation shall be to
the reasonable satisfaction of the Purchaser.  Further, Armada shall submit all
assignments of ORRI to be recorded with the appropriate governmental office in
Carbon County, Wyoming as soon as commercially practicable and shall deliver the
original, file-stamped assignment of such ORRI promptly upon receipt from Carbon
County.
 
ARTICLE VII

 
MISCELLANEOUS
 
Section 7.1 Expenses.  The Company shall pay the all of the reasonable,
documented out-of-pocket expenses of Purchaser and Purchaser’s affiliates in
connection with the transactions contemplated hereby and in connection with any
subsequent amendment or waiver thereof, including without limitation all
reasonable fees and disbursements of any outside accounting, legal, insurance,
real estate, environmental, geological, or other professionals engaged by
Purchaser in connection with such transactions.
 
Section 7.2 Survival of Agreements; Indemnification.
 
(a) All covenants, agreements, representations, and warranties made in this
Agreement or any other agreement or document delivered in connection herewith
shall survive the Closing, the issuance, sale and delivery of the Purchased
Units, and the redemption of the Redeemed Units.  All statements contained in
any certificate or other instrument delivered by Mesa and/or Armada hereunder or
thereunder or in connection herewith or therewith shall be deemed to constitute
representations and warranties made by Mesa and/or Armada.  All covenants,
agreements, representations, and warranties made herein or in any other document
referred to herein or delivered to the Purchaser and/or the Company pursuant
hereto will be deemed to have been relied on by the Purchaser and/or the
Company, notwithstanding any investigation made by or on behalf of the Purchaser
and/or the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Mesa and Armada (the “Indemnifying Parties”) will jointly and severally
defend, indemnify and save and hold harmless the Company, the Purchaser and
their respective affiliates, together with their respective stockholders,
members, partners, officers, directors, managers, employees, trustees, attorneys
and representatives and affiliates (each, an “Indemnified Person”), from and
against any and all losses, costs, expenses, liabilities, claims or legal
damages (including, without limitation, reasonable fees and disbursements of
counsel and accountants and other costs and expenses incident to any actual or
threatened claim, suit, action or proceeding, whether incurred in connection
with a claim against the Company, the Purchaser, or a third party claim)
(collectively, “Losses”) arising out of or resulting from:  (i) any inaccuracy
in or breach of any representation, warranty, covenant or agreement made by Mesa
or Armada in this Agreement, or in any other agreement, document, certificate or
other writing delivered pursuant to this Agreement, or at Closing; (ii) the
failure of the Indemnifying Parties to perform or observe fully any covenant,
agreement or provision to be performed or observed by such party pursuant to
this Agreement or any other agreement entered into by the Indemnifying Parties
in connection herewith; or (iii) any legal, administrative or other proceedings
brought by any existing shareholders of Armada arising out of the transactions
contemplated by this Agreement or any other agreement entered into in connection
herewith; provided, however, that, if and to the extent that any indemnification
is unenforceable for any reason, the Indemnifying Parties shall make the maximum
contribution to the payment and satisfaction of such indemnified liability which
shall be permissible under applicable laws.
 
(c) Each Indemnified Person shall notify the Indemnifying Parties in writing of
any action against such Indemnified Person in respect of which the Company may
be obligated to provide indemnification on account of Section 7.2, promptly
(which in the case of formal litigation against the Indemnified Person, shall
mean within thirty (30) days of the receipt of any summons) after the receipt of
notice of the commencement thereof.  The omission of any Indemnified Person so
to notify the Indemnifying Parties of any such action shall not relieve the
Indemnifying Parties from any liability which the Indemnifying Parties may have
to such Indemnified Person except to the extent that such Indemnifying Party
shall have been materially prejudiced by the omission of such Indemnified Person
to so notify the Indemnifying Parties pursuant to this Section 7.2.  In case any
such action shall be brought against any Indemnified Person and it shall notify
the Indemnifying Parties of the commencement thereof, the Indemnifying Parties
shall be entitled to participate therein and, to the extent that the
Indemnifying Parties may wish, to assume the defense thereof, with counsel
selected by the Indemnifying Parties and reasonably satisfactory to such
Indemnified Person; provided, however, that (i) if the Indemnifying Parties
shall elect not to assume the defense of such claim or action or (ii) if the
Indemnified Person reasonably determines (x) that there may be a conflict
between the positions of any Indemnifying Party and of the Indemnified Person in
defending such claim or action or (y) that there may be legal defenses available
to such Indemnified Person different from or in addition to those available to
the Indemnifying Parties, then separate counsel for the Indemnified Person shall
be entitled to participate in and conduct the defense and the Indemnifying
Parties shall be liable for any reasonable legal or other expenses incurred by
the Indemnified Person in connection with the defense.  The Indemnifying Parties
will not file any papers or consent to the entry of any judgment or enter into
any settlement with respect to any third party claim against an Indemnified
Person without the prior written consent of such Indemnified Person.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.3 Parties in Interest.  All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not.  Without limiting the generality of
the foregoing, all representations, covenants and agreements benefiting the
Purchaser shall inure to the benefit of any and all subsequent holders from time
to time of Purchased Units.
 
Section 7.4 Notices.  All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, mailed by
certified or registered mail, return receipt requested, or sent by facsimile,
addressed as follows:
 
(a) if to Mesa or Armada, to such parties at 5220 Spring Valley Road, Suite 615,
Dallas, TX  75254, Facsimile Number:  (972-490-9161), Attn:  Randy M. Griffin,
with an email copy (which shall not constitute notice) to rgriffin@armadaoil.us,
and with a copy to Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor,
New York, NY  10022, Facsimile Number:  (212) 400-6930, Attn:  Barrett S.
DiPaolo.
 
(b) if to the Purchaser or the Company, to it at 757 Third Avenue, Suite 1703,
New York, New York 10017, Facsimile Number: (646) 467-5271, Attn: Marceau N.
Schlumberger and Jared Powell, with an email copy (which shall not constitute
notice) to marceau@coralreefcap.com and jared@coralreefcap.com, and with a copy
to Herrick, Feinstein LLP, 2 Park Avenue, New York, NY 10016, Facsimile Number:
(212) 592-1500, Attn.: John A. Rogers, Esq.;
 
 
or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.
 
Section 7.5 Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to conflict of laws
principles thereof that would cause the application of the laws of a
jurisdiction other than the State of New York.
 
(b) Each party hereto hereby consents to the non-exclusive jurisdiction of a
federal court located within the county of New York, State of New York, (or if
there shall not be federal jurisdiction in such court, a state court located
within the county of New York, State of New York) and irrevocably agrees that
all actions or proceedings relating to or arising out of this Agreement, or the
Purchased Units may be tried and litigated in such court.  Each party hereto
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, suit,
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that it is immune from extraterritorial injunctive
relief or other injunctive relief, that its property is exempt or immune from
attachment or execution, that any such action, suit, or proceeding may not be
brought or maintained in one of the above-named courts, that any such action,
suit or proceeding brought or maintained in one of the above-named courts should
be dismissed on the grounds of forum non conveniens, should be transferred to
any court other than one of the above-named courts, or that this agreement or
the subject matter hereof may not be enforced in or by any of the above-named
courts.  Each of the parties hereto hereby consents to service of process in any
such action, suit, or proceeding in any manner permitted by the laws of the
State of New York, agrees that service of process by registered or certified
mail, return receipt requested, to the persons and at the addresses set forth in
Section 7.4 above, is reasonably calculated to give actual notice, and waives
and agrees not to assert by way of motion, as a defense or otherwise, in any
such action, suit or proceeding any claim that such service of process does not
constitute good and sufficient service of process.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Each party hereto hereby waives its rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement or the subject
matter hereof.  The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including, without limitation, contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims.  This Section 7.5 has been fully discussed by each of the
parties hereto and these provisions shall not be subject to any
exceptions.  Each party hereto hereby further warrants and represents that such
party has reviewed this waiver with its legal counsel, and that such party
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel.  This waiver is irrevocable, meaning that it may not be
modified either orally or in writing, and this waiver shall apply to any
subsequent amendments, supplements or modifications to (or assignments of) this
agreement.  In the event of litigation, this agreement may be filed as a written
consent to a trial (without a jury) by the court.
 
Section 7.6 Further Assurances.  Each party hereby shall perform such further
acts and execute such further agreements as may be reasonably required to carry
out the provisions and intent of this Agreement.
 
Section 7.7 Entire Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof.  All Exhibits hereto are hereby incorporated herein by
reference.
 
Section 7.8 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 7.9 Amendments.  This Agreement may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the parties
hereto.
 
Section 7.10 Severability.  If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.11 Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting any term or provision of this Agreement.
 
Section 7.12 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
(a) “affiliate” or “affiliated” shall mean, with respect to any person, any
other person directly or indirectly controlling or controlled by, or under
direct or indirect common control with, such specified person.
 
(b) “Bank” means The F&M Bank & Trust Company.
 
(c) “Encumbrance” shall mean any security interest, pledge, mortgage, lien,
call, option, charge, encumbrance, adverse claim, preferential arrangement or
restriction of any kind, including, without limitation, any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership.
 
(d) “LLC Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of the Company dated December 20, 2013, as amended by the LLC
Agreement Amendment.
 
(e) “person” shall mean an individual, corporation, trust, partnership, joint
venture, unincorporated organization, government agency or any agency or
political subdivision thereof, or other entity.
 
(f) “Unit” shall have the meaning ascribed thereto in the LLC Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the day and year first above written.
 
 

 
MESA ENERGY, INC.
         
By:  /s/ Randy M. Griffin                                         
         
Name: Randy M. Griffin
         
Title:  CEO
         
ARMADA OIL, INC.
         
By:  /s/ Randy M. Griffin                                         
         
Name: Randy M. Griffin
         
Title: CEO
         
GULFSTAR RESOURCES LLC
         
By: Gulfstar Manager LLC, its Managing Member
         
By:  /s/ Marceau Schlumberger                              
         
Name:  Marceau Schlumberger
         
Title:  Managing Member
         
TNR HOLDINGS LLC
         
By:  /s/ Marceau Schlumberger                               
         
Name:  Marceau Schlumberger
         
Title:  Authorized Person
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Use of Proceeds
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Amendment to LLC Agreement
 
 
 
 